Citation Nr: 1454160	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973 and February 1975 to February 1978.  He died in April 2011.  The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in April 2011.  His death certificate indicated that the immediate causes of death were cardiopulmonary arrest and gastric cancer.  At the time of his death, the Veteran was service-connected for diabetes mellitus, type II, and hypertension.  The Veteran has verified Vietnam service.  As a result, herbicide exposure is conceded.

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2014).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.

The appellant has asserted that the Veteran's cardiopulmonary arrest was directly related to his service-connected hypertension and diabetes.  In addition, the appellant essentially contends that the Veteran's death was the result of herbicide exposure.

The Board notes the two private medical opinions from the Veteran's treating physician that have been submitted by the appellant.  However, the Board finds that these opinions are not adequate to decide the matter on appeal as the physician provides little to no rationale in explaining his conclusion.  While the most recent opinion dated in June 2013 suggests that ischemic heart disease was a contributing factor in the Veteran's death, the Board observes that treatment records from this physician do not contain a diagnosis of such heart disease.  Similarly, a December 2009 whole body CT scan showed that the ascending and descending thoracic aorta was within normal limits and there was no mediastinal mass or lymphadenopathy and the Veteran's heart was normal in size with no identified pericardial abnormality.  

The Board notes that a VA medical opinion was not obtained in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the court clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2).  Here, the Board finds that a VA medical opinion is necessary in order to properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to confirm the appellant's representation in this matter.  The record seems to indicate that the appellant is represented by the Florida Department of Veterans Affairs, however, the Board finds that clarification is necessary.  

2.  Return the claims file to a VA examiner of appropriate knowledge and expertise in order to provide an opinion as to the cause of the Veteran's death.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The opinion must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should:

a) Provide an opinion as to whether it is at least as likely as no (i.e. probability of 50 percent or greater) that the Veteran had ischemic heart disease and/or coronary artery disease prior to his death.  If so, the examiner should provide an opinion as to whether ischemic heart disease and/or coronary artery disease caused or contributed to the Veteran's death. If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

b)  Provide an opinion as to whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected hypertension caused or contributed to the Veteran's death, specifically cardiopulmonary arrest and gastric cancer.  In providing this opinion please address the private medical opinions in the record.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

c) Provide an opinion as to whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected diabetes mellitus, type II, caused or contributed to the Veteran's death, specifically cardiopulmonary attest and gastric cancer.  In providing this opinion please address the private medical opinions in the record.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected diabetes mellitus, type II, and hypertension affected a vital organ to the extent that the debilitating effects of the service-connected disabilities rendered the Veteran less capable of resisting the effects of other diseases.

d) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's causes of death, specifically cardiopulmonary arrest and gastric cancer, are causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the appellant's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.	

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

